 


116 HR 7022 IH: Rural Broadband Acceleration Act.
U.S. House of Representatives
2020-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 7022 
IN THE HOUSE OF REPRESENTATIVES 
 
May 27, 2020 
Mr. Clyburn (for himself and Mr. Upton) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To direct the Federal Communications Commission to take certain actions to accelerate the Rural Digital Opportunity Fund Phase I auction, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rural Broadband Acceleration Act. 2.Acceleration of Rural Digital Opportunity Fund Phase I auctionWith respect to the Rural Digital Opportunity Fund Phase I auction (in this section referred to as the auction) provided for in the Report and Order in the matter of Rural Digital Opportunity Fund and Connect America Fund adopted by the Federal Communications Commission (in this section referred to as the Commission) on January 30, 2020 (FCC 20–5), the Commission shall modify the framework for the auction adopted in such Report and Order as follows: 
(1)The Commission shall begin accepting long-form applications before the auction, not later than the earlier of the date that is 30 days after the date on which the Commission begins accepting short-form applications or July 31, 2020, from such applicants as are willing to commit to the schedule described in paragraph (3)(B) for deployment of networks capable of providing symmetrical Gigabit performance service. (2)If the long-form applications accepted pursuant to paragraph (1) indicate that, for any census block or census block group identified in the Preliminary List of Eligible Areas released by the Commission on March 17, 2020, there is only 1 qualified applicant willing to commit to provide symmetrical Gigabit performance service pursuant to the schedule described in paragraph (3)(B), the Commission shall, not later than the earlier of September 30, 2020, or 30 days before the start of the auction— 
(A)award to such applicant Rural Digital Opportunity Fund Phase I support for such census block or census block group, at 100 percent of the reserve price (in this paragraph referred to as the award); (B)remove such census block or census block group from the auction; and 
(C)reduce the budget for the auction by 75 percent of the amount of the award and reduce the budget for the Rural Digital Opportunity Fund Phase II auction provided for in such Report and Order by 25 percent of the amount of the award. (3)The Commission shall require an applicant submitting a long-form application pursuant to paragraph (1) to— 
(A)not later than 30 days after the date on which such applicant submits such long-form application, provide a letter of commitment from a bank meeting the Commission’s eligibility requirements stating that the bank would provide a letter of credit to such applicant if such applicant becomes a winning bidder and is awarded support; and (B)commit to— 
(i)begin construction not later than 6 months following funding authorization; and (ii)begin to make service available not later than 1 year following funding authorization. 
(4)If an applicant to which an award of support has been made under paragraph (2)(A) for a census block or census block group fails to meet the requirements of paragraph (3) with respect to such award of support, the Commission shall revoke such award of support and include such census block or census block group for competitive bidding in the Rural Digital Opportunity Fund Phase II auction provided for in such Report and Order. (5)The Commission shall require an applicant to which an award of support has been made under paragraph (2)(A) to meet the deployment schedule to which the applicant committed under paragraph (3)(B). 
3.Ensuring the FCC creates accurate service maps 
(a)Authorization of appropriationsTitle VIII of the Communications Act of 1934 (47 U.S.C. 641 et seq.) is amended by adding at the end the following:  807.Authorization of appropriationsThere is authorized to be appropriated to the Commission to carry out this title— 
(1)$25,000,000 for fiscal year 2020; and (2)$9,000,000 for each of the fiscal years 2021 through 2027.. 
(b)Deadline for creation of mapsSection 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)) is amended by striking create and inserting create, not later than October 1, 2020.  